Title: Instructions to Brigadier General Lachlan McIntosh, 4 April 1778
From: Washington, George
To: McIntosh, Lachlan



Sir,
[Valley Forge, 4 April 1778]

You are to visit all the Hospitals of which I have given you a list, and such others in the States of Pensa & Jersey as may have been omitted, if there are Continental Soldiers in them.
You are to bring me an exact acct of the state of each hospital with the number of Men therein; distinguishing the State, Regiment, & Company they belong to; and, as nearly as possible, those who died in, & have been discharged from them—For this purpose you are authorized to examine, if necessary, the Books of the Directors, Surgeons, Commissaries &ca—You are to make a minute enquiry into the management of the Sick; the care and attendance given them; their wants; &ca—and report the same to me with your opinion of the number and proper place or places to fix the Hospitals at for the purposes of accomodating the sick, the more convenient superintending of them; and reducing the expence by lessening the number of Physicians, Surgeons, &ca &ca—which are now imployed and may be necessary in the present divided state of the Hospitals.
You are to inform yourself truely of the number of Soldiers employed as Guards—Tenders of the Sick—Waiters on Officers, Surgeons, &ca—and, if it shall appear to you that any are improperly employed order them to their respective Regiments and in such a manner as to be known whether the order is complied with or not. The Arms and accoutrements

at each Hospital is also to become an object of your attention.
Herewith you will receive a Copy of the Instructions given to the Officers sent to the different Hospitals. Enquire how far they have been complied with, & if you should discover any inattention or neglect in any of them, order them immediately to Camp with proofs of their Misconduct if you should think a Court Martial proper.
Above all things you are to cause every Officer and Soldier at any of the Hospitals who are fit for duty, and not detained at them by order, or to answer any valuable purpose to repair to Camp immediately, and join their respective Corps—this you will likewise do by all such as you may meet with in your circuit under the like circumstances.
Your expences, in the course of this tour of duty, will be borne by the public; an acct of which you will render to the Auditers; œconomy—& every dispatch which you can use consistent with the valuable purposes of your journey will be expected, as the Season is fast advancing and every Officer will be found necessary at his post in the line. Given at Head Qrs Valley forge April 4th 1778.

Go: Washington


Note, If at any of the Hospitals you shall visit, there should be found Soldiers unfit for Service, and whose appearance affords little hope of their ever becoming useful to the States in that line you are at liberty to discharge them provided it is agreeable to their own desires.


Go: Washington
